Citation Nr: 0207063	
Decision Date: 06/28/02    Archive Date: 07/03/02

DOCKET NO.  96-27 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a low back 
disability on a secondary basis. 

2.  Entitlement to service connection for a right leg 
disability, to include the right knee, on a secondary basis.

3.  Entitlement to service connection for a cervical spine 
disability on a secondary basis.

4.  Entitlement to service connection for a psychiatric 
disability on a secondary basis.

5.  Entitlement to a rating in excess of 10 percent for 
residuals of an injury to the left knee with chondromalacia 
patella, prior to May 2, 1996.

6.  Entitlement to a rating in excess of 20 percent for 
residuals of an injury to the left knee with chondromalacia 
patella for the period from May 2, 1996 through August 31, 
2000.

7.  Entitlement to an increased rating for residuals of an 
injury to the left knee with chondromalacia patella, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from March to July 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Regional Office (RO).  
By rating decision dated in June 1983, the RO denied the 
veteran's claim for a compensable evaluation for his service-
connected left knee disability.  Following the veteran's 
notice of disagreement, the RO issued a statement of the case 
in August 1983.  Thereafter, the veteran filed a timely 
substantive appeal in September 1983.  In a rating decision 
dated in October 1983, the RO assigned a 10 percent rating, 
effective April 1983, the date of the veteran's claim for an 
increased rating.  In light of the fact that the veteran had 
already filed a substantive appeal, his appeal remained 
pending and the Department of Veterans Affairs (VA) may not 
assume that the veteran was satisfied with the increase to a 
disability rating less than the maximum that may be assigned.  

By rating decision dated in April 1995, the RO held that the 
evidence submitted by the veteran was not new and material, 
and his claims for service connection for low back and right 
leg disabilities were not reopened.  In addition, the RO 
denied service connection for cervical spine and psychiatric 
disabilities, claimed as secondary to the veteran's left knee 
disability.  When this case was before the Board in November 
2000, it was determined that the evidence was new and 
material with respect to the issues of service connection for 
low back and right leg disabilities on a secondary basis, and 
these claims were reopened.  The Board remanded these claims 
for the RO to address them on a de novo basis.  In addition, 
the issues of service connection for cervical spine and 
psychiatric disabilities were remanded for additional 
development of the record.

By a rating decision dated in September 1997, the RO 
increased the rating to 20 percent, effective May 2, 1996.  
Finally, the Board notes that by rating action dated in May 
1999, the RO proposed to reduce the evaluation assigned for 
the veteran's left knee disability from 20 percent to 10 
percent.  The veteran was notified of this proposal in a 
letter dated later that month.  Thereafter, he testified at a 
hearing at the RO.  By rating decision dated in June 2000, 
the RO effectuated the reduction to 10 percent, effective 
September 2000.  Since the issue of entitlement to an 
increased rating was already on appeal, the Board will, 
accordingly, consider the veteran's claim for an increased 
rating for his service-connected left knee disability as 
pending since 1983.  


FINDINGS OF FACT

1.  Service connection is in effect for residuals of an 
injury to the left knee with chondromalacia patella.

2.  The veteran's current low back disability is not 
clinically related to his service-connected left knee 
disability.

3.  There is no etiological relationship between the 
veteran's left knee disability and a right leg disability, to 
include a right knee disability.

4.  A disability of the cervical spine is not medically 
related to the veteran's left knee disability.

5.  There is no medical relationship between the veteran's 
service-connected left knee disability and a psychiatric 
disability.

6.  The veteran's left knee disability was not productive of 
more than slight impairment prior to May 2, 1996.

7.  During the period from May 2, 1996, through August 31, 
2000, the veteran's left knee disability was manifested by 
tenderness and complaints of pain, and did not result in more 
than moderate impairment.

8.  The veteran's left knee disability is currently 
manifested by limitation of motion, without evidence of 
instability, laxity or tenderness.


CONCLUSIONS OF LAW

1.  A low back disability is not proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a) (2001).

2.  A right leg disability, to include a right knee 
disability, is not proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2001).

3.  A cervical spine disability is not proximately due to or 
the result of a service-connected disease or injury.  
38 C.F.R. § 3.310(a) (2001).

4.  A psychiatric disability is not proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a) (2001).

5.  The criteria for a rating in excess of 10 percent for 
residuals of an injury to the left knee with chondromalacia 
patella prior to May 2, 1996 have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.71a, Diagnostic Code 5257 
(2001).

6.  The criteria for a rating in excess of 20 percent for 
residuals of an injury to the left knee with chondromalacia 
patella for the period from May 2, 1996 through August 31, 
2000 have not been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2001).

7.  A rating in excess of 10 percent for residuals of an 
injury to the left knee with chondromalacia patella is not 
warranted.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legislation enacted during the course of this appeal has 
eliminated the well-grounded claim requirement, has expanded 
the VA's duty to notify the claimant and the representative, 
and has enhanced its duty to assist a claimant in developing 
the facts pertinent to the claim.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001).  Since these 
legislative changes serve to eliminate the "gatekeeping" 
function in the VA claims process imposed by the standard for 
a well-grounded claim, see, e.g., Hensley v. West, 212 F.3d 
1255, 1260 (Fed. Cir. 2000), the Board is of the opinion that 
the new legislative changes are more favorable to the 
veteran.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  Thus, given that the changes articulated in the new 
legislation are less stringent than the function served by 
requiring a claimant to establish a well-grounded claim, the 
Board determines that no prejudice will result to the veteran 
by the Board's consideration of this matter.  See Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993).

The Board finds that VA has met its duty to notify and assist 
in the veteran's case.  The veteran has not indicated he is 
in receipt of any additional private medical treatment.  
Moreover, the RO provided the veteran with several 
examinations in relation to his orthopedic and psychiatric 
disabilities.  

The record discloses that the various rating decisions 
provided the veteran with the reasons and bases for denial of 
his service connection claims and for the ratings assigned 
for his service-connected left knee disability.  The veteran 
has been notified of the criteria for service connection and 
increased ratings in statements of the case, and supplemental 
statements of the case.  In addition, the RO sent the veteran 
a letter in May 2001 advising him of the passage of the new 
law and the evidence he needed to support his claims.  These 
notification letters were sent to the veteran's latest 
address of record, and correspondence copies were mailed to 
the veteran's accredited representative, the Disabled 
American Veterans.  These notifications were not returned by 
the United States Postal Service as undeliverable, 
see Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing 
Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992) (discussing 
that the presumption of regularity of the administrative 
process applies to notices mailed by the VA)), and thus the 
Board concludes that the veteran, and his representative, 
have received these determinations.

	I.  Service Connection for Low Back, Right Leg (to 
Include the Right Knee and Cervical Spine Disabilities 

The veteran asserts that service connection should be 
established for low back, right leg (to include the right 
knee) and cervical spine disabilities on the basis that they 
are secondary to his service-connected residuals of a left 
knee injury with chondromalacia patella.

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Establishing 
service connection on a secondary basis requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either caused or 
aggravated by a service-connected disability.  Id; Allen v. 
Brown, 7 Vet. App. 439, 488 (1995) (en banc).

The evidence in support of the veteran's claims consists of 
various medical statements made on his behalf.  In a 
statement dated in July 1992, a private physician related 
that he had seen the veteran that day for severe back and leg 
pain on the left side.  It was reported that the veteran had 
had an abnormal gait for many years due to a left knee injury 
and that this had forced him to walk with a chronic limp that 
had aggravated his back and produced the present symptoms.  
The examiner stated that he felt that the veteran's condition 
was service-connected and related to the previous knee injury 
that had caused him to have a forcible stress on the lower 
spine with chronic low back pain as a result.  

In February 1995, another private physician indicated that he 
had seen reports from other doctors and concurred that the 
veteran's abnormal gait and consequential left knee injury 
seemed to precipitate a lot of his neck, back and spinal 
pain.  A physician stated in August 1996 that the veteran had 
a history of a flexion contracture and leg length discrepancy 
and that the need for ambulation with crutches had caused, in 
pertinent part, bilateral knee pain, secondary to the 
increased stress of not being able to weight bear 
appropriately.  

The Board further observes that a private physician related 
in October 1997 that he had treated the veteran since May 
1996.  He opined that the veteran's left knee contracture and 
the resultant need for crutches to ambulate were secondary to 
a service-related injury and that he believed that all 
medical conditions that were secondary to this problem should 
also be considered in the overall ratings for disability.  
The physician stated that chronic spinal flexion with weight 
bearing, while ambulating, mechanistically, could predispose 
a person to herniated lumbar discs.  Similarly, chronic 
cervical muscle strain could be attributed to the use of 
crutches.  Finally, the physician commented that the 
inability to weight bear on the left knee caused the right 
knee and other joints in the lower extremities to carry 
greater loads in unnatural positions than would normally be 
necessary if both knees were normal.  Thus, he concluded that 
the arthritic pains in these abnormally stressed joints could 
be felt to be secondary to the left knee injury.  

In contrast, there is significant medical evidence against 
the veteran's claims.  The Board notes that the veteran 
reported when he was hospitalized by the VA for unrelated 
complaints beginning in August 1982 that he had sustained an 
injury to the back while on a job.  He reported that he 
experienced severe pain and could not walk for more than one 
week.  When he was seen in a VA outpatient treatment clinic 
in September 1985, the veteran described a ten-year history 
of low back pain and indicated that he had experienced two 
incidents of "paralysis."  The examiner noted that the 
veteran provided a very disjointed account of his initial 
injury.  Following an examination, the pertinent assessment 
was low back pain, etiology unclear, possible psychiatric 
overlay.

Private medical records disclose that the veteran was seen by 
a private physician beginning in June 1982 for pain in the 
right quadriceps.  It was stated that two days earlier, he 
went from a squat position to an erect position while lifting 
objects weighing approximately forty to sixty pounds and felt 
immediate pain in his right quadriceps.  It was reported that 
he had pain on motion of the right knee.  The diagnosis was 
history of what might have been a ruptured quadriceps tendon, 
but the examiner stated that he could not detect that the 
veteran had a complete rupture.

The Board also points out that the veteran has been afforded 
several VA orthopedic examinations over the last five years.  
During the VA examination in June 1997, the veteran stated 
that he had injured the lumbosacral area while lifting and 
that he had sustained a fall in a driveway about one year 
earlier, resulting in an injury to the cervical area.  
Following this examination, the examiner commented that he 
was unable to associate the veteran's left knee injury with 
any symptoms referable to the right knee, neck or lumbosacral 
area.  Similarly, following the most recent VA examination, 
conducted in April 2001, the examiner opined that the 
veteran's right lower extremity pain and low back pain were 
not service-connected.  He added that it was not likely that 
the veteran's current left knee disability caused or 
chronically worsened any low back, right leg or cervical 
spine problem.  Finally, the examiner specifically stated 
that it was not likely that the right knee condition was due 
to the veteran's left knee condition.  

It is significant to observe that the VA examiners formulated 
their opinions based on a review of the claims folder.  In 
contrast, there is no indication in the record that the 
opinions of the veteran's private physicians were based on 
more than the veteran's history and the clinical evaluations.  
The VA medical opinions also considered reported intercurrent 
low back and cervical spine injuries since service.  Thus, 
the Board finds that these opinions are of greater probative 
value than the conclusions summarized above reached by the 
private physicians.  The Board concludes, therefore, that the 
weight of the evidence is against the claims for service 
connection for a low back disability, a right leg disability 
(to include the right knee) and a cervical spine disability, 
all as secondary to a left knee disability.

	II.  Service Connection for a Psychiatric Disability 

The record shows that a private physician opined in October 
1997 that the veteran's chronic pain and dysfunction, all 
ultimately stemming from his service-connected left knee 
disability, would lead to depression and that, therefore, his 
chronic depression should be considered to be secondary to a 
service related injury.  

Initially, the Board points out that when the veteran was 
seen in a VA outpatient treatment clinic in August 1982, it 
was indicated that he had no previous psychiatric history.  
It was concluded that he had acute anxiety disorder, possibly 
secondary to loss of major supports (his job and girlfriend).  
He was hospitalized by the VA later that month and related 
that his symptoms of depression and anxiety had been present 
since June 1982, when he was fired from his job.  In 
addition, the veteran's father and stepmother related that 
the veteran had been active, industrious and relatively 
cheerful until the events beginning with his being fired.  
The hospital report notes that about ten years earlier, the 
veteran had contemplated suicide, and bought a gun, but made 
no attempt.  The diagnoses were adjustment disorder, with 
mixed emotional features (depression and anxiety), alcohol 
abuse and mixed personality disorder.

During the VA psychiatric examination in April 1999, the 
veteran stated that all his life problems were related to his 
left knee as it eventually caused problems with his right 
knee, his back and other parts of his body.  The diagnoses 
were dysthymia versus major depressive disorder, panic 
disorder, alcohol abuse and personality disorder, not 
otherwise specified.  It is pertinent to note that, following 
the VA psychiatric examination, the examiner concluded that 
the veteran presented with a rather complex history.  It was 
noted that the veteran had a history of psychiatric problems 
since 1982.  The examiner further stated that the history 
provided by the veteran during the course of the examination 
was contradictory to that which he gave when he was first 
hospitalized in 1982.  It was observed that at that time, it 
appeared that most of the veteran's problems were related to 
the loss of his job.  It was indicated that it was very 
difficult to discern what the veteran's chief complaint was, 
but that the veteran attributed much of his life's problems 
to this chronic body pains affecting numerous joints, all of 
which were contended to be due to a left knee injury.  Based 
on a review of the record, as well as interviews with the 
veteran and his spouse, the examiner did "not feel that [the 
veteran's] depression is due only to his service-connected 
knee injury but rather related to the above mentioned 
problems.  To what degree his depressive symptoms are due to 
his orthopedic problems at this time is pure speculation."

In light of the somewhat ambiguous nature of the opinion 
mentioned above, the veteran was again afforded a VA 
psychiatric examination in December 2000.  Following that 
evaluation, the examiner concluded that the veteran's 
psychiatric disability was not related to his service-
connected left knee disability.  

When weighing the evidence, the Board notes that the private 
physician's opinion in October 1997, in support of the 
veteran's claim, is not supported by the evidence of record.  
In contrast, the VA psychiatrist's opinion in December 2000 
is supported by the record.  In this regard, it is noted that 
when the veteran initially sought treatment for psychiatric 
problems in 1982, it was recognized that the veteran had done 
well until he lost his job in June 1982.  The veteran did not 
suggest at that time that his psychiatric complaints were 
related in any way to his left knee disability.  Further, it 
has not been clinically demonstrated that manifestations of 
the service-connected left knee disability aggravates current 
chronic psychiatric disability.  In this regard, the Board 
notes that on VA examination in December 2000, the examiner 
specifically found there was no relationship between the 
veteran's psychiatric disability and his service-connected 
left knee disability.  The Board finds, therefore, that the 
weight of the evidence is against the claim for service 
connection for a psychiatric disability on a secondary basis.

	III.  An Increased Rating for a Left Knee Disability 

The veteran asserts that a higher rating is warranted for his 
service-connected left knee disability.  As noted in the 
Introduction section, the Board has determined that the 
veteran's claim has remained open since its inception in 
1983.  Accordingly, the Board will consider all relevant 
evidence submitted since that time.

VA outpatient treatment records show that the veteran was 
seen in August and September 1983 for complaints of left knee 
pain.  It was noted in August 1983 that he had full range of 
motion with no effusion.  There was minimal pain with 
patellar compression, and the knee was stable to varus/valgus 
stress.  The veteran related the next month that the knee 
hurt with any pressure applied to it.  It was indicated that 
other knee signs were negative.  Knee movement was reported 
to be very slow, with range of motion from 0-70 degrees.  

Based on the findings summarized above, the RO, by rating 
action dated in October 1983, increased the evaluation 
assigned for the veteran's service-connected left knee 
disability from noncompensable to 10 percent, effective April 
1983.  

A VA examination in September 1984 demonstrated that the 
veteran was able to heel and toe walk and do a 90-degree knee 
bend.  There was 3/4 inch atrophy of the left thigh.  It was 
indicated that there was some pain on passive motion of the 
patella, which could not really be tested.  Motion was from 
40 degrees to 100 degrees.  There was no effusion or 
instability.  Tenderness was reported along the medial joint 
line.  No significant pathology was apparent on X-ray study 
of the left knee.  The examiner diagnosed history of injury 
to the left knee with very questionable residual disability.

The record reflects the fact that the veteran continued to 
receive treatment for left knee complaints in 1984.  These VA 
outpatient records fail to show that there was any 
instability or laxity of the left knee.  The Board concedes 
that tenderness of the knee was reported in April and August 
1984.  In November 1984, range of motion was from 45 degrees 
to 110 degrees.  The examiner noted that passively, the 
veteran was able to go to 15 degrees.  Minimal atrophy was 
reported.  The examiner added that the veteran was 
noncompliant with physical therapy and that there was a 
question whether or not the failure to achieve extension 
occurred all the time or just in the clinic, as there was a 
disparity between the physical findings, i.e., minimal 
quadriceps atrophy.

On VA examination in January 1986, the veteran held the left 
knee flexed.  There was 1/2 inch atrophy of the left thigh.  
There was no pain on passive motion of the patella, and no 
effusion was reported.  Motion was from 45 degrees to 120 
degrees.  It was indicated that the knee was diffusely 
tender.

A private physical therapy note in November 1995 reveals that 
range of motion of the left knee was from 0-135 degrees.  A 
record dated May 9, 1996 shows that the veteran had a 
significant left knee flexion contracture and this resulted 
in an antalgic gait.  He was given an epidural steroid 
injection in the left knee about two months later.

On VA orthopedic examination in June 1997, there was no thigh 
atrophy.  The veteran lacked approximately 20 degrees of 
bringing the left knee to complete extension and flexed it to 
130 degrees.  There was good ligamentous support laterally 
and the cruciates were sound.  There was a considerable 
amount of subjective complaints to motion of the left knee.  
The examiner commented that the veteran's left knee 
disability was manifested by loss of complete extension, but 
that the exact amount of which was unknown due to the 
subjective overlay during the examination.

The veteran reported at the time of a VA examination in April 
1999 that he was in a wheelchair because of his left knee.  
The examination revealed that range of motion of the knee was 
from -45 to 135 degrees of flexion.  There was no effusion 
and the veteran was tender to palpation diffusely around the 
knee.  The examiner was unable to test the knee for any type 
of stability because of the lack of ability to extend it.  
The examiner tried to extend it, but the hamstrings went into 
spasm.  He related that the veteran's knee went to within 10 
degrees of extension as he dressed.  He added that he was 
concerned because there was a great deal of functional 
overlay in the examination because of this finding.  An X-ray 
study of the left knee revealed degenerative joint disease 
changes.  The examiner further stated that he was very 
concerned that the veteran claimed to be in the wheelchair 
strictly because of the left knee.  He also noted that the 
veteran had no explanation for the additional motion he had 
when dressing.  Therefore, the examiner commented that he was 
"reluctant to say that this veteran's disability with the 
knee is possibly not as severe as what he makes it out to 
be."

Another VA examination was conducted in April 2000.  At that 
time, there was no effusion of the left knee, or signs or 
symptoms of infection.  Active motion was from 65 degrees to 
125 degrees and that was the same as passive motion due to 
the fact that the veteran fired his hamstrings and would not 
let the examiner extend the knee.  It was noted that the 
examination of the anterior cruciate ligament and the 
posterior cruciate ligament was performed in this degree of 
flexion and seemed to be stable.  The collateral ligaments 
also seemed to be stable in this amount of flexion.  There 
were no obvious signs of instability, and the veteran had no 
real joint line tenderness or effusion.  The veteran claimed 
there was pain throughout the motion.  The examiner concluded 
that the veteran had patellofemoral syndrome out of 
proportion to the examination.  There was no bony pathology 
on X-ray study to substantiate the severity of the 
contracture.  The examiner added that the examination was 
unremarkable except for the fact that the veteran would not 
let him extend the knee.

Finally, the Board notes that when the veteran was again 
examined by the VA in April 2001, extension of the left knee 
was to -40 degrees and flexion was to 115 degrees.  There was 
no gross instability, deformity, laxity or other tenderness 
of the knee.  Magnetic resonance imaging of the left knee 
revealed osteoarthritis of the patellofemoral joint, but was 
otherwise negative.

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id; Powell v. West, 13 Vet. App. 31, 35 (1999).

A 30 percent evaluation may be assigned for recurrent 
subluxation, lateral instability or other impairment of the 
knee which is severe.  When moderate, a 20 percent evaluation 
may be assigned.  When slight, a 10 percent evaluation will 
be assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

A 30 percent rating may be assigned when flexion of the leg 
is limited to 15 degrees.  When flexion is limited to 30 
degrees, a 20 percent evaluation may be assigned.  When 
flexion is limited to 45 degrees, a 10 percent rating is 
assignable.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2001).

A 30 evaluation may be assigned when extension of the leg is 
limited to 20 degrees.  When extension is limited to 15 
degrees, a 20 percent evaluation is assignable.  When limited 
to 10 degrees, a 10 percent rating may be assigned.  38 
C.F.R. § 4.71a, Diagnostic Code 5261 (2001).

The veteran asserts that a higher evaluation is appropriate 
for his left knee disability for each period in issue.  The 
medical evidence from the 1980's reflects some findings of 
limitation of motion, with pain.  Tenderness was described on 
VA examination in September 1984.  There is no indication of 
any instability or effusion.  In addition, the Board points 
out that the examiner commented that there was very 
questionable disability at that time.  It is also noted that 
range of motion of the left knee was essentially normal when 
the veteran was seen for physical therapy in November 1995.  
It is conceded that the veteran has a left knee flexion 
contracture, as noted in May 1996, and shortly thereafter, he 
received an epidural steroid injection for left knee pain.  
This represented the initial clinical evidence of the fact 
that the veteran's left knee disability had increased in 
severity.  The fact remains, however, that prior to this 
time, the medical evidence failed to establish that the 
severity of the veteran's left knee was more than slight.  

Similarly, the Board finds that a rating in excess of 20 
percent is not warranted for the period from May 2, 1996, 
through August 31, 2000.  While VA examinations in 1997, 1999 
and 2000 demonstrate complaints of pain and findings 
including tenderness, the clinical findings reveal no 
evidence of instability, laxity or effusion.  Accordingly, 
the Board concludes that the weight of the evidence shows 
that the veteran's left knee disability was not more than 
moderate during this period.

Finally, with respect to the claim for a rating in excess of 
10 percent, effective September 1, 2000, the VA examination 
in April 2001 disclosed no instability, deformity, laxity or 
tenderness.  While the veteran argues that his symptoms 
demonstrate that his left knee disability has increased in 
severity, these objective findings are of greater probative 
value.  The Board concludes, therefore, that the weight of 
the evidence is against the claim that the veteran's left 
knee disability is currently productive of more than slight 
impairment

The most consistent theme throughout the medical records is 
the fact that numerous examiners have suggested that there is 
a functional component to the veteran's symptoms referable to 
the left knee.  In this regard, the Board observes that when 
the veteran was seen by the VA for outpatient treatment in 
November 1984, it was noted that certain findings appeared to 
be inconsistent, and that the examiner questioned whether the 
limitation of motion occurred only in the clinic.  The Board 
further notes that when the veteran was examined by the VA in 
April 1999, when he was dressing, he exhibited greater range 
of motion of the left knee than during the clinical 
evaluation.  Similarly, following the VA examination in April 
2000, the examiner commented that the veteran's symptoms were 
out of proportion to the clinical findings.  Thus, while 
limitation of motion has clearly been shown on various 
examinations, the Board finds that credible objective 
findings in this regard were hampered, per clinical 
observation, by the veteran's voluntary actions.  

VA's General Counsel has held that a veteran who has 
arthritis and instability of the knee may be rated separately 
under diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97.  The 
General Counsel subsequently clarified that opinion and held 
that in order to merit separate evaluations under Diagnostic 
Codes 5003 and 5257, the disability must meet the criteria 
for the minimum evaluation under both Diagnostic Codes 5257 
and 5003.  VAOPGCPREC 9-98.  Under the circumstances of this 
case, the Board concludes that a separate rating under 
Diagnostic Codes 5010 and 5257 is not appropriate.  The 
clinical record fails to establish instability or laxity, and 
the limitation of motion of the veteran's left knee is 
subject to question.  



ORDER

Service connection for a low back disability, a right leg 
disability (to include a right knee disability), a neck 
disability and a psychiatric disability, all on a secondary 
basis, is denied.

A rating in excess of 10 percent for residuals of an injury 
to the left knee with chondromalacia patella, prior to May 2, 
1996, is denied.

A rating in excess of 20 percent for residuals of an injury 
to the left knee with chondromalacia patella, for the period 
from May 2, 1996 through August 31, 2000, is denied.

A current rating in excess of 10 percent for residuals of an 
injury to the left knee with chondromalacia patella is 
denied.



		
	U. R. POWELL 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

